Name: Commission Regulation (EC) No 598/98 of 16 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 17. 3. 98L 79/14 COMMISSION REGULATION (EC) No 598/98 of 16 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities17. 3. 98 L 79/15 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 16 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 77,6 212 108,6 624 189,5 999 125,2 0707 00 05 052 139,4 999 139,4 0709 10 00 220 166,5 999 166,5 0709 90 70 052 120,3 204 102,9 999 111,6 0805 10 10, 0805 10 30, 0805 10 50 052 59,6 204 37,8 212 43,4 600 54,2 624 49,0 999 48,8 0805 30 10 052 79,4 600 71,8 999 75,6 0808 10 20, 0808 10 50, 0808 10 90 052 44,8 060 41,7 388 113,7 400 99,4 404 99,3 508 96,0 512 97,5 524 102,0 528 93,7 720 108,1 999 89,6 0808 20 50 052 137,7 388 72,6 400 102,2 512 76,6 528 76,7 999 93,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.